 USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 LANCE WALTERS,

                Plaintiff,

                       v.                            CAUSE NO. 3:21-CV-275-JD-MGG

 STEVEN MNUNCHIN, et al.,

                Defendants.

                                  OPINION AND ORDER

       Lance Walters, a prisoner without a lawyer, filed a lawsuit against Steven

Mnunchin, the U.S. Department of Treasury Secretary, Charles Rettig, the

Commissioner of the Internal Revenue Service, the U.S. Department of the Treasury,

and the Internal Revenue Service. ECF 1. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

The court applies the same standard as when deciding a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th

Cir. 2006). To survive dismissal, a complaint must state a claim for relief that is

plausible on its face. Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602 (7th Cir.
 USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 2 of 8


2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (internal quotation marks and citation omitted). A plaintiff can

plead himself out of court if he pleads facts that preclude relief. See Edwards v. Snyder,

478 F.3d 827, 830 (7th Cir. 2007); McCready v. Ebay, Inc., 453 F.3d 882, 888 (7th Cir. 2006).

       In his complaint, Walters claims he is a qualified American eligible for economic

impact payments (EIP) under the Coronavirus Aid, Relief, and Economic Security Act

(the CARES Act). Walters alleges he “timely filed a 2020 EIP on the 1040 tax form

claiming the EIP in October 2020 but did not receive one.” Id. at 3. He also claims he

“filed a timely 1040 claiming the Recovery Rebate Credits in February 2021 with the

Plaintiff’s savings account number and routing number. The IRS website indicates that

these payments were accepted and in processing/or pending.” Id. According to

Walters, the IRS website indicated a check had been mailed to him on March 26, 2021;

however, he “never received any of the three EIP’s allocated by congress that total

$3,200 in violation of the CARES Act.” Id. Walters alleges he wrote letters to the

defendants about the issue but never received a response. He has sued the defendants

for $3,200 plus costs of fees and expenses.

       Walters specifically references a recent federal lawsuit involving the CARES Act.

In Scholl v. Mnuchin, 494 F. Supp. 3d 661 (N.D. Cal. Oct. 14, 2020) (Scholl II), the court

summarized the underlying issue that is central to Walters’s complaint:

       The CARES Act, codified in part at section 6428 of the Internal Revenue
       Code, 26 U.S.C. § 6428, establishes a tax credit for eligible individuals in
       the amount of $1,200 ($2,400 if filing a joint return), plus $500 multiplied


                                              2
USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 3 of 8


    by the number of qualifying children. 26 U.S.C. § 6428(a). For purposes of
    the Act, an eligible individual is defined as ‘any individual’ other than (1)
    any nonresident alien individual, (2) any individual who is allowed as a
    dependent deduction on another taxpayer's return, and (3) an estate or
    trust. § 6428(d). The EIP is an advance refund of the subsection (a) tax
    credit and subsection (f) describes the mechanism for implementing the
    advance refund. Paragraph (1) of subsection (f) provides that ‘each
    individual who was an eligible individual for such individual's first
    taxable year beginning in 2019 shall be treated as having made a payment
    against the tax imposed by chapter 1 for such taxable year in an amount
    equal to the advance refund amount for such taxable year.’ § 6428(f)(1).

    Paragraph (3) of subsection (f) requires the IRS to ‘refund or credit any
    overpayment attributable to this section as rapidly as possible.’ §
    6428(f)(3). Additionally, Congress provided that ‘[n]o refund or credit
    shall be made or allowed under this subsection after December 31, 2020.’
    Id. The CARES Act also has a reconciliation provision between the
    advance refund and the tax credit such that if a taxpayer receives an
    advance refund of the tax credit then the amount of the credit is reduced
    by the aggregate amount of the refund. § 6428(e).

    Three days after the President signed the CARES Act, the IRS issued a
    news release explaining that the agency would calculate and
    automatically issue an EIP to eligible individuals. Though not required to
    do so by the Act, the IRS established an online portal for individuals who
    are not typically required to file federal income tax returns (e.g., because
    an individual’s income is less than $12,200), which allows those non-filers
    to enter their information to receive an EIP. Individuals who use the non-
    filer online portal ha[d] until October 15, 2020 to register in order to
    receive the EIP by the December 31, 2020 deadline imposed by the CARES
    Act.

    On May 6, 2020, the IRS published responses to ‘Frequently Asked
    Questions’ (‘FAQ’) on the IRS.gov website. Question 15 asked ‘Does
    someone who is incarcerated qualify for the Payment [i.e., an EIP]?’ The
    IRS responded:

           A15. No. A Payment made to someone who is incarcerated should
           be returned to the IRS by following the instructions about
           repayments. A person is incarcerated if he or she is described in
           one or more of clauses (i) through (v) of Section 202(x)(1)(A) of the
           Social Security Act (42 U.S.C. § 402 (x)(1)(A)(i) through (v)). For a
           Payment made with respect to a joint return where only one spouse


                                          3
 USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 4 of 8


               is incarcerated, you only need to return the portion of the Payment
               made on account of the incarcerated spouse. This amount will be
               $1,200 unless adjusted gross income exceeded $150,000.

Scholl II, 494 F. Supp. 3d at 670–71 (footnotes and internal citations to documents

omitted). Based on that FAQ response, inmates filed suit and eventually sought to

certify a class.

       In Scholl v. Mnuchin, 489 F. Supp. 3d 1008 (N.D. Cal. Sept. 24, 2020) (Scholl I), the

court preliminarily certified the following class:

       All United States citizens and legal permanent residents who:

               (a) are or were incarcerated (i.e., confined in a jail, prison, or other
               penal institution or correctional facility pursuant to their conviction
               of a criminal offense) in the United States, or have been held to
               have violated a condition of parole or probation imposed under
               federal or state law, at any time from March 27, 2020 to the present;

               (b) filed a tax return in 2018 or 2019, or were exempt from a filing
               obligation because they earned an income below $12,000 (or $24,400
               if filing jointly) in the respective tax year;

               (c) were not claimed as a dependent on another person’s tax return;
               and

               (d) filed their taxes with a valid Social Security Number, and, if
               they claimed qualifying children or filed jointly with another
               person, those individuals also held a valid Social Security Number.

       Excluded from the class are estates and trusts; defendants; the officers,
       directors, or employees of any defendant agency; and, any judicial officer
       presiding over this action and his/her immediate family and judicial staff.

Scholl I, 489 F. Supp. 3d at 1047.

       In Scholl II, the court granted final certification of this class and entered the

following declaratory relief:



                                              4
 USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 5 of 8


       [T]he court finds and declares that Title 26 U.S.C. § 6428 does not
       authorize defendants to withhold advance refunds or credits from class
       members solely because they are or were incarcerated. The court further
       finds and declares that defendants’ policy that persons who are or were
       incarcerated at any time in 2020 were ineligible for advance refunds under
       the Act is both arbitrary and capricious and not in accordance with law.

Scholl II, 494 F. Supp. 3d at 692.

       A permanent injunction was entered enjoining the defendants from withholding

benefits pursuant to 26 U.S.C. § 6428 from any class member, and the defendants were

ordered to reconsider EIPs that were denied solely due to an individual’s incarcerated

status. Id. at 692–93. With respect to specific payments the court stated:

       The court takes no position on whether plaintiffs or class members are in
       fact owed advance refund payments or the amount of those payments.
       Indeed, the court’s Rule 23(b)(2) finding was premised on the ‘indivisible
       nature of the injunctive or declaratory remedy warranted’ but not ‘an
       individualized award of monetary damages.’ Dkt. 50 at 42 (quoting Wal-
       Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360-61, 131 S.Ct. 2541, 180 L.Ed. 2d
       374 (2011)). The court’s determination in this order is that the IRS’s action
       was ‘arbitrary, capricious, . . . or otherwise not in accordance with law’
       and the appropriate remedy is to ‘hold unlawful and set aside’ that
       agency action. 5 U.S.C. § 706(2). It is incumbent on the IRS, as the agency
       charged by Congress, to make individual determinations whether an
       individual is an ‘eligible individual’ and meets the various criteria
       delineated in the Act.

Id. at 691.

       Taking his allegations as true, Walters is a member of the Scholl class. His

complaint—in which claims he has not received any EIP payments even though he

submitted the paperwork for them—was docketed on April 20, 2021, and he requests

that the court order the defendants to send him the $3,200 in EIP payments he is




                                              5
 USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 6 of 8


allegedly owed. 1 To the extent Walters argues his EIP was denied due to his

incarcerated status, he is already a member of the Scholl class, so he is not entitled to

separate individual relief. See e.g. McNeil v. Guthrie, 945 F.2d 1163, 1165–66 (10th Cir.

1991); Gillespie v. Crawford, 858 F.2d 1101, 1103 (5th Cir. 1988) (“Separate individual suits

may not be maintained for equitable relief . . .. To allow individual suits would interfere

with the orderly administration of the class action and risk inconsistent adjudications.”);

Byrd v. O’Grady, 1990 WL 114616, *2 (N.D. Ill. July 27, 1990) (citing Gillespie and noting

“to the extent that [plaintiff] seeks injunctive relief already within the scope of the

Decree,” he must do so within the confines of the class).

        Similarly, to the extent he asks the court to compel the defendants to provide his

EIP payments pursuant to the Scholl case or the CARES Act, he is not entitled to that

relief either. The Scholl court made it clear that, although EIP payments could not be

denied solely on the basis of a plaintiff’s incarcerated status, it took no position on

specific individual payments owed and noted that the declaratory relief did not

encompass “an individualized award of monetary damages.” Scholl II, 494 F. Supp. 3d

at 691. It is the responsibility of the IRS, not the court, to make determinations on

whether an individual is eligible and “meets the various criteria delineated in the Act.”

Id.; see also Harden v. Yellen, No. 21-CV-0362-BHL, 2021 WL 1515478, at *2 (E.D. Wis.

Apr. 16, 2021) (citing Scholl II and noting that the plaintiff could not ask the court “to




        1 Walters signed his complaint on April 12, 2021. ECF 1 at 5. According to his trust fund ledgers

attached to his motion to proceed in forma pauperis, an EIP payment of $1,400 was deposited into his
prisoner account on April 19, 2021. ECF 2 at 2. Therefore, at least part of his request is moot.


                                                     6
 USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 7 of 8


order the IRS to send him the stimulus payments” because it is incumbent upon the IRS

to make those individual determinations). 2

       Additionally, there is no suggestion there is a private cause of action under the

CARES Act for receipt of specific non-disbursed funds, and “[i]t is not this Court’s

function to raise up a cause of action where a statute has not created one.” Harden, 2021

WL 1515478 at *2 (citing Strange v. Kiowa Tribe of Oklahoma, No. CIV-20-1155, 2021 WL

1095983, at *5 (W.D. Okla. Jan. 27, 2021); see also Comcast Corp. v. Nat. Ass’n of African

Am.-Owned Media, --- U.S. ----, ----, 140 S. Ct. 1009, 1015 (2020) (“[W]e have come to

appreciate that, like substantive federal law itself, private rights of action to enforce

federal law must be created by Congress and raising up causes of action where a statute

has not created them may be a proper function for common-law courts, but not for

federal tribunals.”) (quoting Alexander v. Sandoval, 532 U.S. 275, 286–87 (2001)) (internal

quotation marks and brackets omitted).

       For these reasons, Walters has not stated a viable claim. Although it is usually

necessary to permit a plaintiff the opportunity to file an amended complaint when a

case is dismissed sua sponte, see Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013), that is

unnecessary where the amendment would be futile. Hukic v. Aurora Loan Servs., 588 F.3d

420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where .

. . the amendment would be futile.”). Such is the case here. See generally Wheat v.

Mnunchin, No. 2:21-CV-5 ACL, 2021 WL 1751299 (N.D. Mo. May 4, 2021) (citing Scholl



       As noted above, the CARES Act deadline for EIP refunds or credits to be made or allowed was
       2

December 31, 2020.


                                                 7
 USDC IN/ND case 3:21-cv-00275-JD-MGG document 4 filed 05/25/21 page 8 of 8


and dismissing—without leave to amend—the prisoner’s complaint which sought court

intervention to receive EIPs under the CARES Act); Hulsey v. Mnunchin, No. 21-cv-

02280-PJH, 2021 WL 1561626 (N.D. Cal. Apr. 21, 2021) (same and noting, “The IRS is not

in contempt simply for failing to send plaintiff the EIP. Plaintiff is also informed that

funds cannot now be distributed pursuant to the CARES Act” because the deadline has

passed.); Coy v. Trump, No. 21-cv-01344-PJH, 2021 WL 965321 (N.D. Cal. March 15, 2021)

(same and also noting at *3, n.1 that “[t]o the extent plaintiff seeks damages for the IRS

not issuing an EIP, he has not shown that he has a private right of action under the

CARES Act.”).

       For these reasons, the court DISMISSES this action pursuant to 28 U.S.C. § 1915A.

The clerk is DIRECTED to close this case.

       SO ORDERED on May 25, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             8
